748 N.W.2d 825 (2008)
G & V INC., L & Z Properties, LLC, George Duzey, Zirka Duzey, Vasyly Shibanov, and Lidia Shibanov, Plaintiffs-Appellants/Cross-Appellees,
v.
Abdullah AL-JUFAIRI, Jumana Judeh, Judeh & Associates, Munther Mawwas, New Haven Petro Mart LLC, Saleh D'Andrea & Mullin PLC, Business Loan Express, and Patrick Harrington, Defendants, and
Mullin & Associates PLC and Turkia Awada Mullin, Defendants-Appellees/Cross-Appellants.
Docket No. 135793. COA No. 271246.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the November 6, 2007 *826 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.